DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “generating a check code on both devices using both character strings” (emphasis added). However, there is only a previous recitation of “using one of the device to generate a character string”, which implies that only one character string is generated. There is insufficient antecedent basis for the limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kozlay, U.S. Publication No. 2011/0217950, published on September 8, 2011 (Kozlay), in view of Hagedoorn, U.S. Publication No. 2003/0045283, published on March 6, 2003 (Hagedoorn).

As to Claim 1, Kozlay discloses a method for setting up a short-range radio connection or a Bluetooth connection between an in-ear device [104] and an additional device [100], the method comprising: providing the in-ear device [104] with a switch as an input element (the in-ear device [104] has a button) and a receiver as an output element (the in-ear device [104] has a speaker; para. 0034); providing the additional device [100] with an input element (the additional device [100] has a button; para. 0050) and an output element (the additional device [100] has a display; para. 0048); carrying out a reciprocal authentication by using one of the devices to generate a character string and transmit the character string to the other device (a public key is exchanged between the devices (step [108]; see Fig. 1) and by subsequently generating a check code on both devices using both character strings and outputting the check code to a user through the output elements (a user confirmation value is displayed on the additional device [100] display and generated as sound through the in-ear device [104] speaker; para. 0049); and successfully completing the authentication and then setting up a short-range radio connection upon a confirmation from the user, being received through the respective input element, that the output check codes match (if the check code displayed on additional device [100] and audio spoken on in-ear device match, then a button is pressed on both devices to pair the devices; para. 0050).
It is noted that Kozlay does not explicitly disclose that the in-ear device is a hearing device. However, incorporating Bluetooth functionality into a hearing device was well known. Hagedoorn discloses a similar method for setting up a short range radio or Bluetooth connection between an in-ear device such as a hearing device [100] and an additional device [130] (para. 0018). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate Kozlay’s Bluetooth functionality into the hearing aid of Hagedoorn.

As to Claim 3, Kozlay and Hagedoorn remain as applied above to Claim 1. Kozlay further discloses providing a mobile terminal or a smartphone as the additional device [10]; and providing a screen of the additional device [100] as the output element (the additional device [100] is a mobile phone with a display; para. 0048, lines 1-3) and providing a switch, a pushbutton switch or the screen of the additional device [100] as the input element (the additional device [100] has a button; para. 0050, lines 1-4).

As to Claim 4, Kozlay and Hagedoorn remain as applied above to Claim 1. Kozlay further discloses providing the in-ear device [104] with a text-to-speech module used by the in-ear device [104] to convert the check code into an audio signal for output through the receiver (the in-ear device [104] electronically generates sounds to speak the code [106] on the speaker; para. 0049, lines 3-6). Hagedoorn further discloses that the in-ear device is a hearing device [100] (para. 0018).

As to Claim 7, Kozlay and Hagedoorn remain as applied above to Claim 1. Kozlay further discloses terminating the authentication when no confirmation is received over a predetermined period of time (there is no authentication if confirmation is not received; para. 0050).

As to Claim 8, Kozlay and Hagedoorn remain as applied above to Claim 1. Kozlay further discloses terminating the authentication upon the hearing device being switched off by the user (if the device is powered off the connection, and therefore, the authentication is inherently stopped)..

As to Claim 9, Kozlay and Hagedoorn remain as applied above to Claim 1. Kozlay further discloses an in-ear device [104] configured to carry out the method. Hagedoorn further discloses that the in-ear device is a hearing device [100] (para. 0018).

Allowable Subject Matter
Claims 2 and 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 recites the unique feature of using the hearing device to identify itself as a device having both the input element and the output element. The closest prior art does not disclose or suggest such features. Claim 5 recites the unique feature of terminating the authentication upon receiving a rejection from the user; and providing the switch of the hearing device as a two-way switch for inputting a confirmation and a rejection.  Claim 6 recites the unique feature of using the switch of the hearing device to input a confirmation or a rejection by operating the switch for different lengths of time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653